Case 1:19-cv-00241-NRB Document 14 Filed 03/01/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WILLIAM CAMPBELL,
AFFIDAVIT OF SERVICE
Plaintiff,
-v- Index No. 19-CV-241 (NRB)

THE METROPOLITAN TRANSPORTATION
AUTHORITY, et al.,

Defendants.

 

I, Donald Pooler, do hereby state and affirm under penalties of perjury that the following
is true and correct:

1. Jam over 18 years of age and am not a party to this action.
2. On February 28, 2019 at approximately 1:25 PM at 2 Broadway, New York, NY 10004, I
served the following documents upon defendant METROPOLITAN TRANSIT
AUTHORITY by delivering and leaving a true copy of the documents with a person of
suitable age and discretion to wit, Debra P., General Counsel:

a. Summons,

b. Complaint,

c. Civil Cover Sheet,

d. Individual Rules and Practices of Judge Naomi Reice Buchwald,

e. Individual Rules and Practices of Magistrate Judge Katherine H. Parker,

f. SDNY Case Filing Rules and Instructions
3. Declarant describes person served as aforesaid to the best of declarant’s ability at the time

and circumstance of service as follows:

Sex: Female Race: White Hair: Black
Case 1:19-cv-00241-NRB Document 14 Filed 03/01/19 Page 2 of 3

 

Approximate Age: = 55 Approx. Height: 5°3” Approx Weight: 120
Dated: New York, New York
February 28, 2019 ZZ /
By: pail
Donald Pooley/

STATE OF NEW YORK _)
:SS:

COUNTY OF NEW YORK )

Sworn to before me this
1K da of February, 2019

—_ a

 

Notary Pablic i“ &

ABIGAIL L ROBINSON
Notary Public, State of New York
No, 01R06322917
Qualified in Queens County
Commission Expires quand (A
Case 1:19-cv-00241-NRB Document 14 Filed 03/01/19 Page 3 of 3
Case 1:19-cv-00241-NRB Document 4 Filed 01/00/19 Page 1 of1

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

 

 

for the
Southern District of New York ACCEPTED FOR MIA ONLY
CAMPBELL ) maid HU.
WILLIAM Receiver ria ncst
sate 29 ime L 25M
) ag
Plaintiffts) ) Scaler _ : ~?
v. Civil Action No. 19-cv-241
THE METROPOLITAN TRANSPORTATION )
AUTHORITY, et al. )
)
a )
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) METROPOLITAN TRANSPORTATION AUTHORITY
2 Broadway
New York, New York 10004

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Meredith S. Heller

LAW OFFICE OF MEREDITH S. HELLER PPLC
99 Park Avenue, PH/26th Floor

New York, NY 10016

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: _ 1/10/2019 /S/ P. NEPTUNE

Signature of Clerk or Deputy Clerk

 
